295 F.2d 510
Melvin E. HENLEY and James C. Henley, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.Bobby HENLEY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 14499.
No. 14500.
United States Court of Appeals Sixth Circuit.
October 18, 1961.

Appeal from the Middle District of the United States District Court of Tennessee at Nashville; William E. Miller, Judge.
Melvin E. Henley and James C. Henley, in pro. per.
John L. Evans, Jr., Cincinnati, Ohio (Court appointed), for appellant Bobby Henley.
Kenneth Harwell, U. S. Atty., R. Hunger Cagle, Asst. U. S. Atty., Nashville, Tenn., for appellee.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
These appeals are from an order of the United States District Court, for the Middle District of Tennessee, denying the appellants' motions to vacate their sentences under Section 2255, Title 28 U.S.C., or in the alternative to permit them to withdraw their pleas of guilty pursuant to Rule 32(d) of the Federal Rules of Criminal Procedure, 18 U.S.C., and grant them new trials.


2
The District Judge granted the appellants an extended hearing and the appeals were submitted to this Court, on the record of the hearing in the District Court, the briefs of the parties and oral arguments of the United States Attorney and the attorney for the appellant, Bobby Henley.


3
Upon consideration whereof, the Court finds that the evidence does not sustain the claims made by the appellants and that the judgment of the District Court should be affirmed upon the Findings of Fact and Conclusions of Law of District Judge William E. Miller.


4
It is therefore ordered, adjudged and decreed that the judgment of the District Court be and the same is hereby affirmed.